ACCEPTED
                                                                                                      01-15-00027-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 6/2/2015 11:54:17 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK



 TERRENCE LEON HOLMES                                                               FILED IN
                                ATTORNEY AT LAW                              1st COURT OF APPEALS
                                       455 Milam Street                          HOUSTON, TEXAS
                                  Beaumont, Texas 77701-4914                 6/2/2015 11:54:17 AM
                                        (409) 832-6041                       CHRISTOPHER A. PRINE
                                                                                     Clerk

June 1st, 2015

LEGAL MAIL:
TDCJ# 1967053
EARL W. WILMORE, JR.
3295 FM 3514
Gist State Jail
Beaumont, TX 77705


RE:    APPEAL NO. 01-15-00027-CR (TRIAL NO. 13-17241)


Dear EARL WILMORE, JR.,

       After diligently reviewing the record under this cause number and researching the law, I
found no reversible error committed by the trial court and no arguable ground of error. It is
counsel's opinion that this appeal is without merit. Under Ander's v. California, an appellate
attorney can file a brief of this kind after reviewing the record and researching the law and
concludes that there is no arguable ground of error when counsel may file such a brief.


       However, you have the right to review the record and file a pro-se brief raising any
ground or error or complaint, which you may desire that the record supports. After filing a pro-
se brief and after the Court of Appeals renders a judgment and opinion, you have a right to file a
pro-se petition for discretionary review pursuant to Rule 68 of the Texas Rules of Appellant
Procedure. A copy of the Court of Appeals judgment and opinion will be mailed to your last
known address and you will have only 30 days in which to file a pro-se petition for discretionary
review in the Court of Appeals. Tex. R, App. P. 68.2. You must timely inform me of any change
in the address at which you or currently living or any change in your current prison unit, so that,
you don’t lose the opportunity to file a pro-se petition for discretionary review.
       I have filed a Motion To Extend Time To File A Brief on your behalf, requesting that you
be afforded an additional 30 days from the date you receive the record in order for you to file a
pro-se brief in this matter if you choose to do so.


       Also, I have filed a Motion to Withdraw as Counsel so that you can submit your own
Appellate Brief. I have enclosed the record so that you can file your brief. It has been a pleasure
to represent you in this matter and I hope you "good luck" in this cause.


       Furthermore, if you have any questions about this cause, please contact me in writing.



Respectfully,

/s/Terrence Leon Holmes
Terrence Leon Holmes
Attorney at Law



TLH/mbj


Enclosure